Citation Nr: 1302499	
Decision Date: 01/23/13    Archive Date: 01/31/13

DOCKET NO.  11-09 812	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1.  Entitlement to service connection for a left knee disorder.

2.  Entitlement to service connection for a right knee disorder.

3.  Entitlement to service connection for a low back disorder, to include as secondary to a left knee disorder.


REPRESENTATION

Appellant represented by:	Oklahoma Department of Veterans Affairs


ATTORNEY FOR THE BOARD

S.K.C. Boyce, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 1989 to July 1997.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma, which denied the above claims.

The appeal is REMANDED to the RO.  VA will notify the appellant if further action is required.


REMAND

In his April 2011 VA Form 9, the Veteran requested a hearing before a Veterans Law Judge at his local RO. See also November 2012 statement from Veteran. As no such hearing has yet been scheduled, the Veteran's file must be transferred to the RO in Muskogee, Oklahoma so he may be scheduled for a hearing before a member of the Board at that location.  See 38 U.S.C.A. § 7107(c); 38 C.F.R. § 20.707

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a hearing before a Veterans Law Judge at the RO in Muskogee, Oklahoma at the earliest opportunity.  The Veteran, and his representative, must be notified of the date, time, and location of this hearing.  Associate a copy of the hearing notification letter in the claims file.  If he changes his mind and elects not to have the hearing, or fails without good cause to report for the hearing on the date scheduled, also document this in the claims file.

2.  Once he has been afforded the requested hearing, or in the event that he withdraws his hearing request or fails to appear, the file should be returned to the Board for further appellate consideration if the full benefit sought on appeal is not granted by the RO.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
K. Parakkal
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).


